DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990.
In regards to claims 1, 10, 18-19:  Steele et al teaches a method comprising: receiving a floorplan image (“graphically represented on a digital floor plan or blueprint displayed to the user at the device.” Para [0100]) that indicates a floor plan of an area of a building (see for example figure 21); receiving a lighting plan that indicates a plurality of fixture (the light bulb icons on the floor plan image of figure 21 “FIG. 21 depicts an exemplary informational view of the mobile application's GUI for presenting the user with information on the status of individual components, e.g., lights or lighting devices of a building automation system, in accordance with an embodiment of the present disclosure.”) locations for a plurality of lighting fixtures in the area of the building; displaying an area view showing the area of the floorplan image (Figure 21); overlaying the area of the floorplan image in the area view with a plurality of fixture graphics indicating the plurality of fixture locations for the lighting fixtures (Also figure 21); displaying a plurality of illumination graphics in the area view that show an illumination pattern provided by the lighting fixtures (“the mobile application's GUI for presenting the user with information on the status of individual components, e.g., lights or lighting devices of a building automation system”).  Steele et al also teaches displaying textual fixture data for a lighting fixture associated with the one of the fixture graphics (Figure 22).  While Steele et al teaches displaying the illumination pattern/status, Steele et al does not expressly teach detecting an input event at one of the fixture graphics that is associated with one of the lighting fixtures.  Frazier teaches an SES event monitor that monitors for elements “When a status change is detected, each status that changed from the Current Status is reported back to the Management Service Layer 706. This new status is now the Current Status. For example, if the current status for a fan element is OK and a status change now reports the element as Fan Fail, an event will be reported that specifies a fan failure. If another status change now specifies that the element is Not Installed, another event will be reported that specifies the fan has been removed from the enclosure. If another status change specifies that the fan element is OK, another event will be generated that specifies that a fan has been hot-plugged and is working properly.” Column 23 lines 23 et seq.  It would have been obvious to report back status changes from the light fixtures to the system because this would have kept the lighting information up to date even when a person manually changes the light status.
Claim(s) 2, 7, 11, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990 as applied to claim 1 above, and further in view of Kikta et al PN 2002/0152298.
In regards to claims 2, 11, 20:  Steele et al teaches receiving data regarding the lighting from the lights and displaying that data.  Steele et al teaches displaying data about the lighting system.  Steele et al also teaches a controller controlling the lights but does not expressly teach a receiving a controller profile.  Kikta et al expressly teaches maintaining a database including controller profiles (abstract) and receiving new controller profiles “local control interface 12 may acquire a profile from an application controller at the time of self-configuration” Para [0036].  It would have been obvious to receive controller information/profiles because this would provide information to a user regarding the controllers.
In regards to claims 7, 16:  Steele et al teaches displaying historical energy usage Para [0111] “The energy savings displayed to the user may be relative to the energy usage of the previous day or any other prior day (e.g., the same day last week, or the same day last year) for which energy usage information is available. Alternatively, the displayed energy savings may reflect an average of energy used over a previous period of time.”
Claim(s) 3-5, 8, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990 and Kikta et al PN 2002/0152298 as applied to claim 2 above, and further in view of Cash et al PN 2008/0088180.
In regards to claims 3, 12:  Frazier teaches transmitting status information back to a management service layer but does not expressly state the state data is sent through a lighting controller.  Cash et al teaches a lighting ballast sending state data (status) Para [0042] “the specific ballast 110 transmits a status message to the PC 150. The status message is transmitted in a relaying fashion back to the PC 150, i.e., in a reverse order than how the polling message is transmitted from the PC 150 to the ballast 110. Preferably, the status message includes the present intensity of the fluorescent lamp.” It would have been obvious to have lighting controllers forward status data of the controlled lights to the host because this is one of the methods the data can be provided.
In regards to claims 4, 13:  Cash et al teaches a gateway (defined as “an opening that can be closed” gateway 152 for access to a database server 150.
In regards to claims 5, 14:  Steele et al teaches displaying labels such as “Mud Room Light Switch” Fig 22.  Cash et al teaches the controllers are DALI.  Steele et al teaches the user may manually set an address (Para [0035])  Cash et al teaches the lights are DALI digitally addressable.
In regards to claims 8, 17:  Cash et al teaches the controllers are DALI.  Both Steele et al and Cash et al display the energy usage (power usage).  Cash et al teaches calculating the aggregate energy usage (total power consumption) Para [0046].
Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990 and Kikta et al PN 2002/0152298 as applied to claim 2 above, and further in view of Wilson et al PN 5,400,246.
In regards to claims 6, 15:  Steele et al teaches displaying status of lighting fixtures but does not teach including an indication of connectivity.  Wilson et al teaches “Note that the X-10 icon 115 has been colored or reverse-video shaded to indicate that it has changed from its normal state, X-10 icon 116 is shown in its normal state, and X-10 icon 117 is shaded to indicate that it is disabled, i.e., inactive and not connected to the system.”  It would have been obvious to include an indication that the lighting device is “not connected” because this would prevent the user from attempting to control a light that is not connected.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990 as applied to claim 1 above, and further in view of Ho PN 2017/0124667.
In regards to claim 9:  Steele et al teaches administrative data such as lighting control.  Steele et al also teaches monitoring power consumption/usage but does not teach the various claimed levels.  Ho teaches providing data on power usage that is “hierarchical model of the monitored site based on at least one of a site level, a building level, a floor level, an apartment level, a room level, a room type level, and an equipment type level” claim 8.  It would have been obvious to allow the display of the various levels because this would have allowed a determination of what location is using the most energy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adamson et al PN 2005/0035717 teaches a light controller maintaining its configuration at the user’s facilities the controller configuration is a controller profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187